Citation Nr: 1449198	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  06-12 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus, to include as secondary to service-connected multiple sclerosis, bronchitis, and musculoskeletal disorders.  

2.  Entitlement to service connection for a right toe disorder, to include as secondary to service-connected residuals of a right foot injury.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1992 to February 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In August 2010, August 2012, and January 2014, the Board remanded the issues on appeal for further development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future action on this Veteran's case should take into consideration the existence of this electronic record.  

The issue of entitlement to service connection for a right toe disorder, to include as secondary to service-connected residuals of a right foot injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran does not have a current tinnitus disability that had onset in service or that is otherwise related to a service-connected condition.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus, to include as secondary to service-connected multiple sclerosis, bronchitis, and musculoskeletal disorders are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

The Board finds that the Veteran was provided thorough and informative notices and had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  Specifically, the Veteran was notified in a letter dated July 2005.  Moreover, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also finds that the duty to assist has been met.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA conducted examinations in August 2012 and March 2014 with medical opinions obtained, and the Board finds that these examinations are adequate for adjudication purposes.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a disability, the evidence of record must demonstrate:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  In some cases, service incurrence and a relationship to active service may be established through a demonstration of continuity of symptomatology for certain specific chronic disabilities.  38 C.F.R. § 3.303(b) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant is able to demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

However, service-connection may be established under 38 C.F.R. § 3.303(b) only for chronic disabilities listed in 38 C.F.R. § 3.309(a) (2013).  Tinnitus is considered an organic disease of the nervous system and therefore a chronic disease.  38 C.F.R. §§ 3.303(b), 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disability.  38 C.F.R. § 3.303(a) (2013).  

Moreover, service connection will also be presumed for chronic disabilities, such as tinnitus, if manifest to a compensable degree within one year after separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).  

A disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran asserts that he has a current tinnitus disability related to his service, or in the alternative secondary to his service-connected multiple sclerosis, bronchitis, and musculoskeletal disorders.  He had significant noise exposure while in the military and as a civilian.  Hearing protection was generally worn in service but not as a civilian.  

At an August 2012 VA audiology examination, the Veteran reported the onset of tinnitus as sometime between 2000 and 2005, either in service or shortly after separation from service.  He reported it initially occurred once in a while for a few seconds, but increased to multiple times during the night for approximately 10 minutes at a time.  The examiner conducted a hearing test and found the Veteran had clinically normal hearing bilaterally.  Additionally, no significant threshold shifts were present from the time he entered the military to the present.  The examiner noted that generally, if tinnitus is related to noise exposure hearing loss is present as well, or there is a shift in hearing thresholds even if hearing remains normal.  Because the Veteran's hearing was normal, and there were no significant threshold shifts, the examiner conducted an additional test, otoacoustic emission (OAE) that can detect any inner ear damage not detectable on a hearing test.  The examiner reported that the Veteran's OAE's were normal at all frequencies for both ears suggesting that his tinnitus is not related to noise exposure since there is no evidence of outer hair cells.  The examiner concluded that based on all the available evidence, it is less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure or any noise exposure.  

The examiner stated the issue of whether the Veteran's tinnitus was related to his service-connected disabilities needed to be addressed by a physician, not an audiologist.  Accordingly, the Veteran was afforded a new VA examination with a physician in March 2014 to determine what relationship, if any, the Veteran's service-connected multiple sclerosis, bronchitis, and/or musculoskeletal disorders have on his claimed bilateral tinnitus.  

After review of the claims file, the examiner opined that it was less likely than not that tinnitus was caused by or aggravated by his service-connected disabilities.  Specifically he rationalized that there was no etiological connection between tinnitus and his service-connected disabilities.  As for multiple sclerosis, the examiner stated that the nature of the disease causes symptoms that are usually patchy and vague related to the random location of plaques.  The Veteran's complains of chronic tinnitus is not consistent with the symptomatology in the literature.  While there is evidence of patients with multiple sclerosis complaining of hearing loss and tinnitus, those symptoms were temporal (i.e. short lived) and resolved with resolution of the multiple sclerosis flare.  The examiner went on to state that the fact that the Veteran's tinnitus is bilateral makes it less likely due to multiple sclerosis as the plaques in multiple sclerosis are random and not likely to cause symptoms on both sides of the body as this would require symmetry of plaques.  

As to the Veteran's bronchitis, the examiner rationalized that there is no etiological relationship between bronchitis and tinnitus because pathophysiologically, the changes that occur in the lungs with bronchitis have no effect on hearing or the vestibular system.  And finally, in regards to the Veteran's musculoskeletal disorders, the examiner rationalized that there is no pathophysiology connecting these completely unrelated medical conditions.  

To the extent that the Veteran believes that his tinnitus is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses, such as sounds in his ears.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not shown to have the training or expertise to provide a medical opinion as to the diagnosis or etiology of tinnitus.  VA provided the Veteran with an examination based in part on the competency of his observations.  However, the examiners found it was less likely that tinnitus was related to the Veteran's service and the Board finds those examinations to be the most persuasive and only competent evidence of record on the issue of the etiology of his tinnitus.  

In summary, the Board finds that the preponderance of evidence is against a finding that the Veteran's tinnitus had its onset during service, or was manifested within one year of service separation, and is also against a finding that the Veteran's tinnitus is related to his service-connected multiple sclerosis, bronchitis, and/or musculoskeletal disorders.  Therefore, the claims are denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for tinnitus, to include as secondary to service-connected multiple sclerosis, bronchitis, and/or musculoskeletal disorders, is denied.  


REMAND

Although the Board regrets any additional delay, the Veteran's claim for service connection for a right toe disability must once again be remanded for further development.  

The Veteran has claimed entitlement to service connection for right toe disorder, to include as secondary to service-connected residuals of a right foot injury.  A September 2012 VA examiner diagnosed accessory hallux interphalangeal ossicle (os interphalangium) and bipartite tibial sesamoid which were said to be genetic in nature, and also raised the question of whether his right toe disorder was aggravated by his service-connected right foot injury.  The examiner opined it was less likely than not the Veteran's right toe disorder was incurred in or caused by an in-service injury, event, or illness because it was genetic and pre-existed service.  There was no further rationale given, nor did the examiner address whether the Veteran's preexisting accessory hallux interphalangeal ossicle and bipartite tibial sesamoid were aggravated by his service.  

The Board previously found that opinion to be inadequate, and in January 2014 remanded the issue in order to obtain an addendum opinion so as to determine the nature and etiology of the Veteran's current right great toe disorder in light of the new theory raised by the VA examiner.  

Since the September 2012 VA examiner noted that the Veteran's right toe disorder was genetic in nature, the January 2014 remand instructed the examiner to provide an opinion whether the Veteran's diagnosed genetic accessory hallux interphalangeal ossicle (os interphalangium) and bipartite tibial sesamoid was congenital or acquired in nature.  In March 2014, an addendum opinion was obtained in which the examiner found the Veteran's right toe disorder to be a congenital condition.  This finding however, is insufficient for rating purposes.  

Service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin v. Shinseki, 22 Vet. App. 390 (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-97.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395.  

As the issue of whether the Veteran's right toe disorder is a congenital defect or disease goes to the heart of the matter of whether service connection can be granted or not, a remand is necessary to obtain a definitive answer as to whether it is a defect or a disease.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the March 2014 VA examiner for an addendum opinion.  If the examiner who drafted the March 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to the following question:  

The examiner should state whether the Veteran's diagnosed "congenital condition" hallux interphalangeal ossicle and bipartite tibial sesamoid is a defect or a disease.  

If the examiner determines that the hallux interphalangeal ossicle and bipartite tibial sesamoid is a defect, the examiner should render an opinion as to whether the Veteran suffered a superimposed disease or injury, for example an injury to his right foot, during service that caused additional disability to the congenital defect.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response, and the claim should thereafter be returned to the Board for additional appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


